Exhibit 99.8 (Text of graph posted to Ashland Inc.'s website concerning Ashland Performance Materials sales) Monthly Sales ($ inmillions)* 2006 2007 2008 2009 2010 January 110.4 133.3 132.9 92.5 98.0 February 116.3 111.6 135.4 80.8 March 119.6 131.2 129.9 85.7 April 117.0 132.7 144.2 83.3 May 124.1 134.5 141.6 80.5 June 128.6 132.6 138.9 91.8 July 117.7 127.5 151.6 89.3 August 126.5 152.8 131.3 80.3 September 113.3 157.8 144.2 98.1 October 132.8 137.3 139.7 99.1 November 123.0 132.8 105.7 93.2 December 110.2 101.0 78.5 79.0 12 Month Rolling Average ($ inmillions)* 2006 2007 2008 2009 2010 January 118.4 121.9 132.1 127.8 88.3 February 118.8 121.5 134.0 123.2 March 118.5 122.4 133.9 119.6 April 117.8 123.8 134.9 114.5 May 117.3 124.6 135.5 109.4 June 117.4 125.0 136.0 105.5 July 118.1 125.8 138.0 100.3 August 118.5 128.0 136.2 96.0 September 118.8 131.7 135.1 92.2 October 119.4 132.1 135.3 88.8 November 119.6 132.9 133.0 87.8 December 120.0 132.1 131.1 87.8 *NOTE: August and September 2007 information (and 3 and 12 month rolling averages that contain August and September 2007 information) is affected by the 13 month foreign reporting impact described on the Business Fundamentals page of this website.
